Citation Nr: 1524049	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-28 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral degenerative arthritis of the knees.  


REPRESENTATION

Veteran represented by:	 Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to June 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records pertinent to the issues on appeal.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals written argument, dated February 2015, from the representative.  

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2014).


FINDINGS OF FACT

1.  Right knee degenerative arthritis is manifested by pain and x-ray evidence of arthritis, but not by a compensable limitation of motion.

2.  Left knee degenerative arthritis is manifested by pain and x-ray evidence of arthritis, but not by a compensable limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, but not higher, for right knee degenerative arthritis have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-63 (2014).  
 
2.  The criteria for an initial rating of 10 percent, but not higher, for left knee degenerative arthritis have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-63 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. §  5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issue addressed are in order.  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, service personnel records, private treatment records, and VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of a disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. §  4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §  4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  More specifically, painful motion with arthritis can support a compensable rating.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. §  4.71a, Diagnostic Code 5003.  Satisfactory evidence of painful motion suffices to demonstrate limitation of motion.  Id.  Each knee is a major joint for the purpose of rating disabilities related to arthritis.  38 C.F.R. §  4.45.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. §  4.71a, Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. 
§  4.71a, Diagnostic Code 5260.

Other specific disorders of and near the knee are evaluated as follows.  Ankylosis of the knee can warrant a disability rating from 30 percent to 60 percent, depending on severity.  38 C.F.R. §  4.71a, Diagnostic Code 5256.  Dislocated knee cartilage warrants a disability rating of 20 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5258.  Removal of knee cartilage warrants a disability rating of 10 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5259.  Impairment of the tibia and fibula can warrant a disability rating from 10 percent to 40 percent, depending on severity.  38 C.F.R. §  4.71a, Diagnostic Code 5262.  Genu recurvatum (hyperextension of the knee), if acquired through trauma, can warrant a disability rating of 10 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5263.  Recurrent subluxation or lateral instability can warrant a disability rating from 10 percent to 30 percent, depending on severity.  C.F.R. §  4.71a, Diagnostic Code 5257.  

Analysis 

In a January 2012 rating decision, the RO granted entitlement to service connection and assigned a combined rating of 10 percent for bilateral degenerative arthritis of the knees effective July 1, 2009, the day after the Veteran's separation from active duty service.  The RO rated the Veteran's arthritis under 38 C.F.R. §  4.71a, Diagnostic Code 5003.  

According to a December 2008 private treatment record, physical examination less than a year before the Veteran's separation from active duty service revealed extension to zero degrees bilaterally and flexion to 126 degrees in the right knee and 130 degrees in the left knee.  The examiner found the Veteran's gait and locomotion "unremarkable" and deemed it "essentially a negative exam."   X-rays revealed moderate bilateral tricompartment degenerative changes of both knees, with bone spurs.  The Veteran reported pain when kneeling and difficulty with running long distances.  

The Veteran was afforded a VA examination in April 2011.  The April 2011 examination revealed extension to 0 degrees and flexion to 140 degrees bilaterally.  The examiner found no swelling, redness, obvious deformities, weakness, limiting factors, decreased endurance, or easy fatigability.  The examiner also found that repetition did not change the Veteran's range of motion or level of pain.  The Veteran reported that his symptoms included pain for two to three days after activity and slight giving way of the right knee on occasion, usually with walking.  

The Veteran was afforded another VA examination in July 2014.  The July 2014 examination revealed extension to 0 degrees and flexion to 135 degrees in the right knee and 140 degrees or greater in the left knee.  The examiner found no instability, recurrent subluxation, impairment of the tibia or fibula, or meniscal conditions in either knee.  The examiner also found that repetition did not change the Veteran's range of motion. The Veteran again reported pain after activity.  

The Veteran is competent to report his own observations with regard to the severity of his symptoms, to include the subjective presence of pain.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition to statements during the aforementioned examinations, the Veteran has submitted two lay statements.  In a September 2012 statement, the Veteran reported difficulty kneeling, squatting, and running.  In an October 2013 statement, the Veteran added that he experienced difficulty climbing hills and stairs.  

X-rays have shown the Veteran to have degenerative arthritis in both knees and the Veteran's lay statements establish that he experienced painful motion in both knees.  As such, a 10 percent disability rating for each knee is warranted under Diagnostic Code 5003.  

The Board has considered whether there are any other Diagnostic Codes which could apply to the issues on appeal.  Physical examination has not shown, however, any other diagnoses or significant symptomatology of either knee that could merit a higher rating.  The range of motion in the Veteran's knees does not warrant a compensable rating, much less one in excess of 10 percent in each knee.  There is no evidence of ankylosis, dislocated knee cartilage, removal of knee cartilage, impairment of the tibia or fibula, traumatic genu recurvatum, or recurrent subluxation or lateral instability in either of the Veteran's knees.  

As a final matter, the Board has also considered whether the Veteran's bilateral knee arthritis represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. §  3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §  4.71a.  The rating schedule for arthritis contemplates rating for the underlying condition.  In this case, the rating schedule accounts for the underlying condition, which is painful motion.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.


Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

In sum, the preponderance of the evidence of record indicates that the Veteran's bilateral degenerative knee arthritis did not meet the criteria for a rating in excess of 10 percent for each knee at any point during the period on appeal.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a compensability rating any higher than that assigned herein, that doctrine is not applicable. 



ORDER

Entitlement to a 10 percent rating, but no higher, for left knee degenerative joint disease is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a 10 percent rating, but no higher, for right knee degenerative joint disease is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


